Citation Nr: 0420351	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle strain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
elbow disability.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for bilateral hip 
disability.

5.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee with limited movement, 
currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee with loss of range of 
motion, mild currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected 
chronic low back strain, lower thoracic and lumbar spine with 
degenerative changes, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1971 to July 1991.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2001, a statement of the 
case was issued in June 2002, and a substantive appeal was 
received in August 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The issues of entitlement to service connection for left 
ankle disability, for bilateral hip disability, and for right 
ankle strain (under a merits analysis) are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  By rating decision in May 1998, entitlement to service 
connection for right ankle strain and right elbow disability, 
including residuals of infection and chronic strain was 
denied; and the veteran did not file a notice of 
disagreement.     

2.  Evidence received since the May 1998 rating decision in 
connection with the right ankle disability issue is so 
significant that it must be considered to fairly decide the 
veteran's claim of service connection for right ankle strain.

3.  Evidence received since the May 1998 rating decision in 
connection with the right elbow disability issue is not so 
significant that it must be considered to fairly decide the 
veteran's claim of service connection for right elbow 
disability, including residuals of infection and chronic 
strain.

4.  The veteran's service-connected chondromalacia of the 
left knee with limited movement is manifested by chronic 
pain; complaints of swelling, and fatigability; and some 
limitation of movement.

5.  The veteran's service-connected chondromalacia of the 
right knee with loss of range of motion is manifested by 
chronic pain; complaints of swelling, and fatigability; and 
some limitation of movement.

6.  The veteran's service-connected chronic low back strain, 
lower thoracic and lumbar spine with degenerative changes is 
manifested by pain resulting in no more than moderate 
limitation of motion, combined motion of the thoracolumbar 
spine of 200 degrees, but without abnormal mobility, 
radiation or more than moderate symptoms attributable to 
degenerative disc disease and no incapacitating episodes 
during the previous 12 months. 




CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied service 
connection for right ankle strain and for  right elbow 
disability, including residuals of infection and chronic 
strain is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the May 1998 rating decision in 
connection with the right ankle disability issue is new and 
material, and the veteran's claim of service connection for 
right ankle strain has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Evidence received since the May 1998 rating decision in 
connection with the right elbow disability issue is not new 
and material, and the veteran's claim of service connection 
for right elbow disability, including residuals of infection 
and chronic strain, has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
chondromalacia of the left knee with limited movement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5260, 5261, 5257 
(2003). 

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee with loss of range of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5260, 5261, 5257 (2003). 

6.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
chronic low back strain, lower thoracic and lumbar spine with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5291, 5292, 5293, 5295 (2003); Codes 5237, 5242, 5243 
(effective September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an April 2001 
RO letter, June 2002 statement of the case, and the November 
2003 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these documents the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in June 
2000 was before the passage of the VCAA later that year.  No 
notice under the act could, therefore, be provided prior to 
the RO's decision.  It is therefore arguable that the VCAA 
notice was not timely.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
in this case was harmless error for the reasons specified 
below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, except as pertains to the left ankle, bilateral 
hip and right ankle disability issues, the Board finds that 
there has been compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
available service medical records, private medical records, 
VA medical records as well as VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Under 
these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claims 
(except as pertains to the left ankle, bilateral hip and 
right ankle disability issues as more particularly explained 
in the remand section of this decision).

Criteria and Analysis

New and Material Evidence

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for right ankle 
strain and right elbow disability, including residuals of 
infection and chronic strain were denied by a rating decision 
in May 1998.  The veteran was advised of that determination 
and furnished notice of appellate rights and procedures, but 
a timely notice of disagreement was not received to initiate 
an appeal.  That decision therefore became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156(a) have been amended for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the veteran's request 
to reopen in the present case was received in August 1999, so 
the amended version of 38 C.F.R. § 3.156(a) does not apply. 
  
When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

In the present case, the veteran requested in August 1999 
that his claim for service connection for his right ankle and 
his right elbow be reopened and that the VA send for his 
medical records from VAMC in Temple.  Records from the VAMC 
in Temple were obtained and are contained in the record.     

The veteran's service connection claim for a right ankle 
disability was denied by the RO in May 1998 on the basis that 
the veteran's current ankle pain is not related to service.  
The veteran's service connection claim for a right elbow 
disability, including residuals of infection and chronic 
strain was denied in May 1998 on the basis that the infection 
in service was acute and there is no evidence to link any 
current condition to a chronic disability in service.

Evidence received since the May 1998 rating decision includes 
medical records showing complaints of pain in his right elbow 
and right ankle in May 1999 and March 2001.  A January 2001 
X-ray showed early degenerative changes in his right elbow, 
however, there was no evidence of a chronic disability in 
service nor a connection to his infection in service.  With 
regard to the right elbow disability issue, a VA examiner in 
December 2003 noted degenerative joint disease, but expressly 
found that this was less likely than not related to service.  
This medical opinion to the effect that there is not a link 
between the current right elbow disability and service, in 
the Board's view, does not constitute new and material 
evidence.  Evidence that is unfavorable to the appellant's 
case and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).

However, with regard to the right ankle disability issue, the 
examiner who conducted the December 2003 examination noted a 
sprain during service, and the reported pertinent examination 
diagnosis was sprain, right ankle with residuals.  The 
examiner did not clarify or elaborate on what he intended to 
convey with this diagnosis, and the Board believes the 
diagnosis to be unclear as to whether or not the examiner 
believed there was a nexus to service.  However, viewing this 
examination report in the light most favorable to the 
veteran, the Board finds that the December 2003 examination 
report constitutes new and material evidence.  The right 
ankle disability claim has therefore been reopened.  This 
issue will be further discussed in the remand section of this 
decision. 



Increased rating claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Knees

The veteran's service-connected chondromalacia of the left 
knee with limited movement and chondromalacia of the right 
knee with loss of range of motion have been rated by the RO 
under the provisions of Diagnostic Code 5257.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where recurrent subluxation or lateral instability of the 
knee is slight.  A rating of 20 percent is warranted where 
recurrent subluxation or lateral instability of the knee is 
moderate.  A rating of 30 percent is warranted where 
recurrent subluxation or lateral instability of the knee is 
severe.     

However, after reviewing the evidence, the Board does not 
find persuasive evidence that the veteran suffers from 
recurrent subluxation or lateral in stability to warrant 
application of Code 5257.  In this regard, VA examination in 
December 2003 found the stability of both knees to be intact.  
The examiner reported that the medial and lateral collateral 
ligaments were intact bilaterally and that the anterior and 
posterior cruciate ligaments were intact bilaterally with a 
negative Lachman test.  The medial and lateral meniscus were 
intact bilaterally with a negative McMurray test.  

It therefore appears that the veteran's knee disabilities 
would be more appropriately rated under limitation of motion 
criteria.  The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under Diagnostic Code 5260 a rating of 10 percent is 
warranted where the leg flexion is limited to 45 degrees.  A 
rating of 20 percent is warranted where the leg flexion is 
limited to 30 degrees.  A rating of 30 percent is warranted 
where the leg flexion is limited to 15 degrees. Under 
Diagnostic Code 5261 a rating of 10 percent is warranted 
where the leg extension is limited to 10 degrees.  A rating 
of 20 percent is warranted where the leg extension is limited 
to 15 degrees.  A rating of 30 percent is warranted where the 
leg extension is limited to 20 degrees.  It should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

VA examination in February 1998 VA examination showed flexion 
of the left knee limited to 95 degrees with objective 
evidence of pain and flexion of the right knee limited to 110 
degrees with objective evidence of pain.  Extension was 
normal in each knee.
  
At the most recent VA examination in December 2003 the 
veteran was found to have minimal degenerative joint disease 
for both knees.  The veteran's complaints were noted as pain, 
weakness, stiffness, swelling, heat and redness, instability 
or giving way, "locking", fatigability, and lack of 
endurance.  Range of motion of both knees was from 1 to 130 
degrees.  No gait or functional limitations on standing or 
walking were noted, and there was no evidence of ankylosis.  
The examiner found "no additional limitations are noted with 
repetition of movement during the physical exam that is 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance."

Based upon evidence, there is no evidence to warrant an 
increase in rating for either knee at this time.  It appears 
that there is no instability, and range of motion of the left 
knee is not limited to 15 degrees flexion to warrant a 30 
percent rating under Code 5260, nor is extension limited.  
Even when consideration is given to additional functional 
loss due to pain, weakness, incoordination and fatigue, the 
criteria for a rating in excess of the current 20 percent for 
the left knee is not warranted.  

A rating in excess of 10 percent for the right knee is also 
not warranted for the same reasons.  Even considering pain, 
weakness, incoordination and fatigue, the competent evidence 
of record clearly shows that the limitation of motion of the 
right knee does not meet the criteria for the next higher 
rating of 20 percent.  

The preponderance of the evidence is against entitlement to 
higher ratings for the veteran's service-connected knee 
disabilities at this time.  Should the severity of either 
knee increase in the future, the veteran may file a claim for 
an increased rating. 

Spine

The veteran's service-connected chronic low back strain, 
lower thoracic and lumbar spine with degenerative changes has 
been rated by the RO under the provisions of Diagnostic Code 
5295.  Under this regulatory provision, a rating of 10 
percent for lumbosacral strain is warranted where there is 
characteristic pain on motion.  A rating of 20 percent is 
warranted with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
rating of 40 percent is warranted with severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Also for consideration are the provisions of Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  Under 
this Code, slight limitation of motion warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion warrants a 40 percent 
rating.  Diagnostic Code 5291 for limitation of motion of the 
dorsal spine provides for a rating of 10 percent for severe 
limitation of motion.  However, this is the highest rating 
available under that Code and therefore application of this 
dorsal spine criteria would be of no benefit to the veteran 
since his low back disability is already rated at 20 percent 
disabling. 

Since the record shows that the veteran suffers from 
degenerative disc disease, the Board believes that the 
provision of Diagnostic Code 5293 for intervertebral disc 
syndrome should be considered as well.  Under this Code, a 
rating of 20 percent is warranted for moderate intervertebral 
disc syndrome; recurring attacks.  The next higher rating of 
40 percent is warranted for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  The 
higher rating of 60 percent under this Code is for 
application for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief. 

The Board notes here that the rating schedule for evaluating 
diseases and injuries of the spine changed during the 
pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.        

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.

In this case, the December 2003 examination the examiner 
found that "the spine is painful on extremes of forward 
flexion, extension backwards, lateral flexion, and lateral 
rotation."  The examiner found that the thoracolumbar spine 
range of motion is forward flexion 0 to 75 out of 90 degrees, 
extension backward 0 to 25 degrees out of 30 degrees, lateral 
flexion bilaterally 0 to 25 out of 30 degrees, lateral 
rotation bilaterally 0 to 25 out of 30 degrees.  The combined 
range of motion for the thoracolumbar spine is, therefore, 
200 degrees.  According to the examiner, the veteran does not 
have ankylosis.  

The veteran takes Tylenol, Robaxin, Salsalate, and Celebrex 
for his back pain.  The veteran has had no acute flare-ups of 
back pain requiring incapacitation or emergency room 
management in the past 12 months.  The veteran does not use 
walking or assistance devices.  The examiner in the December 
2003 examination found normal symmetry and appearance, normal 
posture and gait upon inspection of the lumbar spine.  The 
examiner found no additional limitations are noted with 
repetition of movement during the physical exam as related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  The examiner found tenderness of the lumbosacral 
spine at L4-5 in the paravertebral area.        

The veteran has degenerative joint disease with degenerative 
disc disease of the lumbosacral spine.  The July 2001 X-ray 
reflected "severe loss of height of L5-S1 disc space, some 
osteophyte formation of L3 through S1 anteriorly, ossific 
bridging between L5 and iliac crests bilaterally but more on 
the right than on the left.  Otherwise negative radiographs 
of lumbosacral spine."

The veteran is currently rated at 20 percent under the old 
criteria under Code 5295.  In order to obtain the next 
highest rating of 40 percent under the old criteria the 
veteran must have severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
has pain on motion on extreme forward motion and loss of some 
lateral spine motion.  However, there is no evidence of spasm 
in the most recent examination, and VA examination in 
December 2003 showed normal gait.  Therefore, a rating in 
excess of 20 percent is not warranted under the old version 
of Code 5295.

The veteran would not be entitled to a higher rating under 
the new formula for rating diseases and injuries of the 
spine.  At most the veteran would receive a rating of 10 
percent for his forward flexion of 75 degrees and combined 
range of motion for thoracolumbar spine of 200.  The veteran 
would have to have forward flexion of not greater than 60 
degrees or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees to receive a 20 percent 
rating under the new criteria.  A 30 percent rating or 
greater is only available upon a showing of ankylosis under 
the new criteria.  Therefore, the veteran is not entitled to 
a rating in excess of 20 percent rating under the new 
criteria.

With regard to the degenerative disc disease, examination in 
December 2003 showed sensory examination, motor examination, 
and reflexes to be intact.  Lasegue's sign was negative.  The 
veteran did not report radiating pain.  Further, the veteran 
reported no flare-ups of back pain during the previous 12 
months resulting in incapacitation or emergency room 
management.  Given the clinical findings outlined in the 
medical reports as well as the veteran's own history, the 
Board is unable to find that a rating in excess of 20 percent 
is warranted under either the old or the new criteria for 
rating degenerative disc disease.   

In sum, although the veteran certainly does suffer impairment 
due to his low back disability, the regulatory rating 
criteria do not provide for a rating in excess of the current 
20 percent schedular rating under any criteria applicable to 
this appeal.  Should the veteran's low back disability 
increase in severity in the future, he may always file a 
claim for an increase rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected low back disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for right ankle 
disability.  To this extent, the appeal is granted subject to 
the directions set forth in the remand section of this 
decision.

New and material evidence has not been received to reopen the 
veteran's claim of service connection for right elbow 
disability.  Entitlement to a rating in excess of 20 percent 
for service-connected chondromalacia of the left knee with 
limited movement is not warranted.  Entitlement to a rating 
in excess of 10 percent for service-connected chondromalacia 
of the right knee is not warranted.  Entitlement to a rating 
in excess of 20 percent for service-connected chronic low 
back strain, lower thoracic and lumbar spine with 
degenerative changes is not warranted.  To this extent, the 
appeal is denied. 


REMAND

As discussed above, the veteran's claim of service connection 
for right ankle disability has been reopened.  Additional 
development of the medical evidence is necessary, to include 
a clear medical nexus opinion, before the Board may properly 
proceed with appellate review.  

With regard to the left ankle and bilateral hip disability 
issues, it does not appear that the veteran has been afforded 
a VA examination.  In fact, certain communications from the 
RO to the veteran continue to tell the veteran that he must 
submit evidence to "well ground" these claims although the 
Veterans Claims Assistance Act of 2000 deleted any such 
requirement.  At any rate, the Board finds that medical 
examination is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2003). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should the "Teague Medical 
Center, Temple, Texas" as reported by 
the veteran in a June 28, 2001, VA Form 
21-4138 and request any additional 
medical records documenting treatment for 
the left ankle and hips as reported by 
the veteran.

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of any current 
disabilities of the right ankle, left 
ankle and hips (bilateral).  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examinations.  All current disabilities 
of the right ankle, left ankle and hip 
should be clearly reported.  As to each 
such disability which is diagnosed by the 
examiner(s), the examiner(s) should offer 
an opinion (after reviewing the claims 
file) as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
causally related to the veteran's active 
duty service.  A detailed rationale for 
all opinions should be provided.  

4.  After completion of the above and any 
additional development of the evidence 
deemed necessary, the RO should review 
the expanded record and determine if the 
benefits sought as to these issues can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



